Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of H.C., a Child                      Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 18C0193-
 No. 06-19-00097-CV                                    102). Opinion delivered by Justice Stevens,
                                                       Chief Justice Morriss and Justice Burgess
                                                       participating. Dissenting Opinion by Justice
                                                       Burgess.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.

                                                      RENDERED APRIL 1, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk